941 A.2d 1262 (2008)
Lisa HUNT, Individually And On Behalf Of All Others Similarly Situated, Respondent,
v.
BAYER CORPORATION and Bayer AG, and Crompton Corporation and Uniroyal Chemical Company, Inc., and BASF AG, Petitioners.
No. 24 EM 2006.
Supreme Court of Pennsylvania.
February 7, 2008.

ORDER
PER CURIAM.
AND NOW, this 7th day of February, 2008, the Emergency Application for Extraordinary Relief Invoking this Honorable Court's King's Bench Powers and Requesting a Stay of Proceedings and the Application for Leave to File a Response to the Brief in Opposition to Defendant's King's Bench Petition are DISMISSED AS MOOT due to the discontinuance of the action filed at No. 1038 February Term 2005 in the Court of Common Pleas of Philadelphia County.